MORENO, Judge ad hoc.
This suit involves a question of fact. Plaintiff claims ■that the attorney employed to represent her in a damage suit was to pay one-half of the doctor’s bill. The attorney says that there was no such agreement and that the doctor’s, bill was to be borne wholly by the client.
There is clearly an issue of fact presented and, in view of the fact .that the attorney had the opportunity of reducing the contract to-writing, but instead of doing that, left it in an indefinite shape, and in view of the fact that the judge of the trial court found the facts to be against the attorney, and as we see no palpable error, we see no reason for not affirming that judgment.
For the reasons assigned the judginent appealed from is affirmed.